684 S.E.2d 439 (2009)
363 N.C. 660
STATE
v.
Dane LOCKLEAR, Jr.
No. 578A05.
Supreme Court of North Carolina.
September 9, 2009.
Constance E. Widenhouse, Janet Moore, Assistant Appellate Defenders, for Dane Locklear, Jr.
Joan M. Cunningham, William B. Crumpler, Amy Kunstling, Assistant Attorney Generals, William P. Hart, Valerie Spalding, Robert C. Montgomery, Special Deputy Attorney Generals, for State of NC.
Prior report: 363 N.C. 438, 681 S.E.2d 293.
The following order has been entered on the motion filed on the 2nd of September 2009 by State of NC for Clarification of Court's Opinion:

*440 "Motion Denied by order of the Court in conference this the 9th of September 2009."